
	

113 HRES 238 IH: Expressing the sense of the House of Representatives regarding United States efforts to promote Israeli–Palestinian peace.
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 238
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Ms. Lee of California
			 (for herself, Mr. Johnson of Georgia,
			 Mr. Grijalva,
			 Mr. George Miller of California, and
			 Mr. Conyers) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding United States efforts to promote Israeli–Palestinian
		  peace.
	
	
		Whereas United States support for a two-state solution to
			 the Israeli–Palestinian conflict is based on the recognition that this solution
			 can both best serve Israel’s security and permanence as a Jewish homeland while
			 helping the Palestinian people achieve a future of independence and national
			 self-determination;
		Whereas a true and lasting two-state solution is essential
			 to the resolution of Israeli–Arab disputes and to the achievement of long-term
			 peace and stability in the broader Middle East;
		Whereas a true and lasting two-state solution is in the
			 national security interests of the United States and to ensure the safety and
			 security of Israel;
		Whereas a true and lasting two-state solution will only be
			 established through resolution of outstanding issues between Israel and the
			 recognized leadership of the Palestinian people;
		Whereas successive United States Presidents and successive
			 United States Congresses have recognized that promoting Israeli–Palestinian and
			 Israeli–Arab peace is an integral element of the United States commitment to
			 Israel’s security and its survival, as well as to the stability of the entire
			 Middle East region;
		Whereas successive United States administrations, led by
			 Presidents from both parties, have invested substantial diplomatic resources in
			 support of peace efforts, including under—
			(1)President Ronald Reagan, the 1982 Reagan
			 Plan for Middle East Peace;
			(2)President George
			 H.W. Bush, the 1991 Madrid Peace Conference;
			(3)President Bill
			 Clinton, the 1993 Oslo Accords, the 1995 Wye River Memorandum, the 2000 Camp
			 David Summit, and the 2000 Clinton Parameters;
			(4)President George
			 W. Bush, the 2001 Sharm El-Sheikh Fact-Finding Committee Report,
			 also known as the Mitchell Report, the 2003 Roadmap for Peace in the
			 Middle East, the 2005 Agreement on Movement and Access, and the 2007
			 Annapolis Conference; and
			(5)under President
			 Barack Obama, the 2009 appointment of Senator George Mitchell as the United
			 States Special Envoy for Middle East peace, and the efforts since then to
			 restart Israeli–Palestinian peace talks;
			Whereas Hamas does not recognize Israel’s right to exist,
			 continues to launch rocket and missile attacks against Israel, has not
			 disavowed violence, and does not recognize or abide by existing binding
			 agreements;
		Whereas the State of Israel is subject to existential
			 threats from those seeking to deny the deep historical, cultural, and spiritual
			 connection of the Jewish people to their homeland;
		Whereas on March 21, 2013, while speaking in both Ramallah
			 and Jerusalem, President Obama stated that the Palestinian people deserve “an
			 end to occupation and the daily indignities that come with it.”;
		Whereas President Obama added, “It is not right to prevent
			 Palestinians from farming their lands; to restrict a student’s ability to move
			 around the West Bank; or to displace Palestinian families from their home.
			 Neither occupation nor expulsion is the answer. Just as Israelis built a state
			 in their homeland, Palestinians have a right to be a free people in their own
			 land.”;
		Whereas successive United States administrations have
			 opposed Israeli settlements in the occupied territories, recognizing them to be
			 a political and security liability for Israel and an impediment to efforts to
			 achieve a negotiated resolution to the Israeli–Palestinian conflict, among
			 other reasons; and
		Whereas the United States goal of helping to secure
			 Israel’s security and safety as a democratic homeland for the Jewish people
			 well into the future is best served through achievement of an agreement between
			 Israel and the Palestinians to resolve their conflict: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)reaffirms its commitment to supporting
			 United States actions that promote peace between Israel and the Palestinians
			 and are designed to ensure the safety and security of Israel and its
			 people;
			(2)reaffirms its support for previous
			 agreements reached between Israel and the Palestinians and adopted by third
			 parties that recognize Israel’s right to exist and promote a Palestinian state
			 to meet the legitimate aspirations of the Palestinian people for
			 self-determination within their own nation;
			(3)commends the Obama
			 administration and its predecessors for their resolute commitment to Israel’s
			 survival and security and for their efforts to demonstrate this commitment
			 through the promotion of Israeli–Palestinian negotiations to achieve a
			 resolution of their conflict and the establishment of a long-term peace in the
			 region;
			(4)calls on Hamas to recognize Israel’s right
			 to exist, denounce violence, abide by existing agreements, and to prevent
			 rocket and missile attacks against Israel;
			(5)calls upon states, international
			 organizations, and individuals to oppose efforts to deny the deep historical,
			 cultural, and spiritual connection of the Jewish people to Israel;
			(6)calls upon Arab and Muslim-majority states
			 to build upon efforts such as the Arab Peace Initiative, combat anti-Israel
			 extremism, and otherwise work towards full normalization of state-to-state
			 relations with the State of Israel;
			(7)calls on the Israeli Government to cease
			 support for and to prevent further settlement expansion in the Occupied
			 Territories;
			(8)commends the Obama
			 administration for supporting Israel’s Iron Dome Missile Defense System to help
			 intercept rocket attacks and prevent them from devastating civilian populations
			 in Israel;
			(9)calls on Israel
			 and Hamas to uphold the existing ceasefire agreement and exercise strong
			 caution so as to avoid an escalation that would only lead to further violence,
			 destruction, and loss of life;
			(10)applauds President Obama’s recent efforts
			 at the beginning of his second term to initiate a new, diplomatic effort with
			 the mandate for negotiations to achieve a peace agreement between Israel and
			 the Palestinian people and urges continued robust efforts towards a peaceful
			 resolution; and
			(11)calls on
			 President Obama to establish an achievable timeline for negotiations backed by
			 a strong international coalition of stakeholders including The
			 Quartet to provide assurance to the negotiating parties that their
			 agreement will be enduring and enforceable.
			
